Case 3:21-cr-00031-TJC-MCR Document 1 Filed 10/15/20 Page 1 of 9 PagelD 1

AO (Rey. 5/85) Criminal Complaint

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs. Case No. 3:20-mj- / 3 (e2- Ue

JOHN DOE
a/k/a Luis Geraldy Rivera Corales

I, the undersigned complainant, being duly sworn, state the following is true and correct to
the best of my knowledge and belief. On or about February 3, 2020, in Suwannee County, in the
Middle District of Florida, the defendant,

did willfully and knowingly make a false statement in an application for a passport

with the intent to induce and secure the issuance of a passport under the authority

of the United States, contrary to the laws regulating the issuance of passports and

the rules prescribed pursuant to such laws,
in violation of Title 18, United States Code, Section 1542. 1 further state that lama Special
Agent with the United States Department of State, Bureau of Diplomatic Security, and that this

Complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: Yes [INo

Lk

Signature of Complainant

Kevin D. Grant

 

Sworn to before me over the telephone and signed
by me pursuant to Fed. R. Crim. P. 4.1 and 4(d),

October / 'S. 2020 at Jacksonville, Florida

MONTE C. RICHARDSON
United States Magistrate Judge
Name & Title of Judicial Officer

  

tre of Judicial

   
Case 3:21-cr-00031-TJC-MCR Document 1 Filed 10/15/20 Page 2 of 9 PagelD 2

_ AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Kevin D. Grant, being duly sworn, hereby state the following in support
of a criminal complaint:

1. I am employed by the U.S. Departnient of State, Bureau of
Diplomatic Security, as a Special Agent. I have been a Special Agent since
September 2011 and an employee with the Department of State since March
2011. My duties include conducting criminal investigations into passport and
visa fraud, the protection of foreign dignitaries and government officials, and
managing security programs at U.S. Embassies and Consulates. I have received
training in conducting criminal investigations from the Federal Law Enforcement
Training Center in Brunswick, Georgia, and specialized training regarding
passport fraud, visa fraud, and identity theft from the Diplomatic Security
Training Center in Dunn Loring, Virginia.

2. This affidavit is made in support of an application for a criminal
complaint charging an unknown subject who will be referred to as JOHN DOE,
a/k/a Luis Geraldy Rivera Corales, with making a false statement in an
application for a United States passport, in violation of 18 U.S.C. § 1542.

| 3. The information contained in this affidavit is based upon my
personal knowledge and information provided to me by other law enforcement

officers. I have not included in the affidavit each and every fact known to me
Case 3:21-cr-00031-TJC-MCR Document1 Filed 10/15/20 Page 3 of 9 PagelD 3

about the matters set forth herein, but only those facts and circumstances that I
believe are sufficient to establish probable cause that the subject has committed
passport fraud.

4. As discussed more fully below, Department of State Consular
Affairs fraud prevention managers flagged as possibly fraudulent a 2020 passport
application submitted by a person identifying himself as Luis Geraldy Rivera
Corales. On July 13, 2020, the application was referred to the Bureau of
Diplomatic Security, Miami Field Office, for investigation and I was assigned as
the case agent. To investigate the matter, I obtained and reviewed documents
related to the application from Department of State databases and took other
investigative steps as detailed below.

5. I reviewed the possibly fraudulent application, a Form DS-11,
Application For A U.S. Passport, that was submitted on February 3, 2020, to the
Clerk of Circuit Courts in Suwannee County, Florida. The application was
assigned application number 423788834. On the application, the applicant
provided the name Luis Geraldy Rivera Corales, a home address of 102 Green
Ave., Live Oak, FL 32064, a date of birth in September, 1992, a place of birth of
Yauco, Puerto Rico, and a Social Security Number (“SSN”) ending in 9431. As
proof of identity and citizenship, the applicant provided a Puerto Rico birth

certificate and a Florida driver’s license, both in the name of Luis Geraldy Rivera
Case 3:21-cr-00031-TJC-MCR Document 1 Filed 10/15/20 Page 4 of 9 PagelD 4

Corales. Included with the record of the application were copies of the birth
certificate and driver’s license submitted with the application.

6. During adjudication of the application, the passport agency
discovered that a person purporting to be Luis Geraldy Rivera Corales had
previously submitted a passport application at the Atlanta Passport Agency in
Atlanta, Georgia. I reviewed the application, which was executed on February 8,
2019, and assigned application number 741618504. The application reflects the
same date of birth, place of birth, and SSN as the application later submitted in
Suwannee County, Florida. The address provided on the application is 9291
197th Rd., Live Oak, FL 32060. As proof of identity and citizenship, the
applicant provided the same Puerto Rican birth certificate and Florida driver’s
license (copies of which were included with the record of the application), both in
the name Luis Geraldy Rivera Corales, that he provided with the 2020
application.

7. I reviewed the photographs provided with the 2019 and the 2020
applications and the photographs depict the same person.

8. The 2019 passport application submitted in Georgia was denied due
to possible fraud. Possible fraud was suspected because a person with the identity
and biographical information belonging to Luis Geraldy Rivera Corales was then

incarcerated with the U.S. Bureau of Prisons (“BOP”). I reviewed information
Case 3:21-cr-00031-TJC-MCR Document1 Filed 10/15/20 Page 5 of 9 PagelD 5

for “Luis Geraldi Rivera-Corales” generated by a query at BOP’s Inmate Locator
web page, https://www.bop.gov/inmateloc/, which reflects that he was released
from BOP custody on March 29, 2019, after the 2019 passport application was
submitted.

9. During adjudication of the 2020 passport application, the
application was referred to the Department of State Consular Affairs legal
division in view of the previously submitted 2019 application. Representatives
from the legal division spoke with the probation officer for Luis Geraldy Rivera
Corales and were informed that he was deceased. Based on this information, the
2020 application was referred to the Bureau of Diplomatic Security, Miami Field
Office, for investigation, as noted above.

10. The records related to the 2020 passport application reflect that the
person purporting to be Luis Geraldy Rivera Corales submitted a U.S. postal
money order with the application. An inspection of the money order revealed
that it was obtained from a U.S. post office for ZIP code 32060 on February 3,
2020. I queried a U.S. Postal Service database and found that ZIP code 32060 is
located in Live Oak, Florida. The records also reflect that the person purporting
to be Luis Geraldy Rivera Corales had contacted the passport agency via the

National Passport Information Center (“NPIC”) and requested that the mailing
Case 3:21-cr-00031-TJC-MCR Document 1 Filed 10/15/20 Page 6 of 9 PagelD 6

address be changed from 102 Green Ave., Live Oak, FL 32064 to 2231 CR 249,
Live Oak, FL 32060.

11. I queried the Florida Driver and Vehicle Information Database
(“DAVID”) using the name Luis Rivera Corales andthe date of birth in
September, 1992, provided on the passport applications and the database returned
records showing that a person purporting to be Luis Geraldy Rivera Corales was
issued a Florida driver’s license on December 27, 2018. This driver’s license is
the same license as the one submitted with both passport applications. The
photograph in the DAVID records depicts the same person who is depicted in the
photographs accompanying both passport applications. The address in the
records is 9291 197th Rd., Live Oak, FL 32060.

12. reviewed the records from the Department of State Consular
Affairs legal division and obtained the name of the probation officer for the true
Luis Geraldy Rivera Corales (hereinafter “True ID”) and located contact
information for the probation officer. I contacted the probation officer, who
provided me with a photograph of the True ID and a medical report reflecting
that the True ID died on January 13, 2020. The medical report also reflected that
the True ID died in Milwaukee, Wisconsin.

13. Isearched commercial databases available to law enforcement,

which reflected that a Wisconsin driver’s license had been issued to the True ID
Case 3:21-cr-00031-TJC-MCR Document 1 Filed 10/15/20 Page 7 of 9 PagelD 7

on November 4, 2019. I spoke to and corresponded with officials from the
Wisconsin Department of Motor Vehicles (“DMV”), who provided me with a
photograph from a record for the True ID and told me that the record was
marked “deceased.” The photographs provided by the probation officer and the
Wisconsin DMV depict the same person, but he is not person depicted in the
photographs from the 2019 and 2020 passport applications and the photograph
from the Florida driver’s license records.

14. Lalso obtained and reviewed Department of Homeland Security
records for a person using the identity of Luis Geraldy Rivera Corales. The
records show that the subject crossed the Mexico-U.S. border in 2018 and 2019
and that he had provided a U.S. birth certificate and Florida driver’s license to
enter the United States. In December 2018 and January 2019, the subject was
traveling with a second person identified as Tabitha Marie Evans with a date of
birth in August, 1991. Evans is listed as an emergency contact on the 2019 and
2020 passport applications with the listed relationship of “friend.”

15. Ireviewed Florida DAVID records for Evans and they show that
she and the person purporting to be Luis Geraldy Rivera Corales are registered
owners of a 1997 Chevy truck, Florida tag number IM881IZ. The DAVID records

that I reviewed for the subject reflect the same information.
Case 3:21-cr-00031-TJC-MCR Document 1 Filed 10/15/20 Page 8 of 9 PagelD 8

16. Lalso obtained and reviewed Department of State records for Evans.
The records reflect that in December 2010, Evans submitted a passport
application that was assigned application number 412471414. On the -
application, in block 20, the question “Have you ever been married” is asked and
Evans checked the “yes” box and listed her husband as Guillermo Lazcano with
a place of birth of Mexico. The date of the marriage is shown as October 20,
2007. On February 1, 2011, U.S. passport book number 477322606 was issued to
Evans. Evans used this passport book to cross the Mexico-U.S. border with the
person using the identity of Luis Geraldy Rivera Corales in 2018 and 2019.

17. also reviewed information from the National Law Enforcement
Telecommunications System (“NLETS”) for the person purporting to be Luis
Geraldy Rivera Corales. NLETS is a law enforcement database and information
sharing system. Many states participate in NLETS by sharing information and
data associated with driver’s licenses and identification cards issued by the state.
NLETS reflected that the subject listed Evans as his emergency contact and
described her as his spouse in Florida driver’s license records.

18. The information gathered during the investigation, including that
the True ID died on January 13, 2020—before the submission of the 2020

passport application on February 3, 2020—establishes that the person purporting
Case 3:21-cr-00031-TJC-MCR Document1 Filed 10/15/20 Page 9 of 9 PagelD 9

to be Luis Geraldy Rivera Corales, who will be identified as JOHN DOE, is not
the True ID.

19. To ensure that DOE is correctly identified, attached to this affidavit
are three photographs of him. The first photograph is from the driver’s license in
the name of Luis Geraldy Rivera Corales that was issued on December 27, 2018.
The second photograph is from the passport application in the name of Luis
Geraldy Rivera Corales that was submitted on February 8, 2019. The third
photograph is from the passport application in the name of Luis Geraldy Rivera
Corales that was submitted on February 3, 2020.

Based on the facts and circumstance described above, there is probable
cause to believe that on or about February 3, 2020, in Suwanee County, in the
Middle District of Florida, JOHN DOE, a/k/a Luis Geraldy Rivera Corales, did
willfully and knowingly make a false statement in an application for a United

States passport, in violation of Title 18, United States Code, Section 1542.

thee

Kevin D. Grant, Special Agent
U.S, Department of State
Bureau of Diplomatic Security
